709 F.2d 620
13 Fed. R. Evid. Serv. 927
Janet S. KYLES, Special Administrator for the Estate ofStephen Michael Kyles, Deceased, and Janet S.Kyles, Individually and as Widow ofStephen Michael Kyles,Deceased, Appellee,v.BLACK & DECKER MFG. CO., Appellant.
No. 82-2154.
United States Court of Appeals,Eighth Circuit.
Submitted May 19, 1983.Decided June 15, 1983.

John A. Rickerson, Rickerson & Welch, Omaha, Neb., for appellant.
Frank Matthews, Matthews, Cannon & Riedmann, P.C., Omaha, Neb., for appellee.
Before LAY, Chief Judge, HEANEY and FAGG, Circuit Judges.
PER CURIAM.


1
Black & Decker Manufacturing Co. appeals from a judgment entered upon a jury verdict rendered against it.  Stephen Michael Kyles was electrocuted while using a hand-held drill manufactured by Black & Decker.  Janet Kyles, the special administrator for the decedent's estate, brought a wrongful death action against Black & Decker, alleging strict liability in tort.  The jury returned a verdict in favor of the plaintiff and an award of damages in the amount of $300,000.  The district court denied Black & Decker's motions for judgment notwithstanding the verdict and for new trial, and entered judgment on the verdict.


2
On appeal Black & Decker argues that the plaintiff failed to show that the drill had not been changed in any material way since its manufacture, that the evidence showed the decedent assumed the risk of an electrical short circuit, that the trial court erred in admitting into evidence electric drills similar to the one the decedent used, and that the trial court erred in admitting evidence of complaints received by Black & Decker regarding its hand-held electrical tools.  After a review of the record, we find no error in the court's evidentiary rulings, and we find that the jury's verdict was supported by substantial evidence.  Accordingly, we affirm the judgment of the district court.


3
Affirmed.  See 8th Cir.R. 14.